DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 02/25/2022, to the Non-Final Office Action mailed on 11/30/2021. 
Claims 1, 6, 7 and 10-17 are amended. Claims 1-17 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection and rejection under 112, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 112
Claim 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, expression “wherein the first Wi-Fi device obtains information of all other Wi-Fi devices in the Wi-Fi network via broadcast, the information includes MAC addresses of all other Wi-Fi devices in the Wi-Fi network” is not clearly described in the specification for a person of ordinary skill to understand the feature. Spec. page 6, lines 6-7 (para [51] in the Publication) only recites the feature but it is not clear from the spec about the process of broadcasting the information comprising MAC addresses of all Wi-Fi devices in the network, in order for the first Wi-Fi device to obtain the information, and it is not clear if a special entity broadcast the information because all Wi-Fi devices have not joined the network yet, and if so, the position of the entity in the network architecture 





















Claim Rejections - 35 USC § 103
Claims 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham Santosh Paul et al (US 20160249208), hereinafter Abraham, in view of PATIL Abhishek Pramod et al (US 20160286398), hereinafter Patil, and further in view of Baker Roman et al (US 20140177613), hereinafter Baker, and Gupta; Rohit et al (US 20060114851), hereinafter Gupta.
Regarding claim 1, Abraham teaches, a method for establishing a Wi-Fi network from a plurality of ... Wi-Fi devices (Abraham: [23]-[25], [28] “NDL groups may also be referred to herein as mesh networks or simply as "NDLs.”, teaching establishment of a ‘mesh network’ in Wi-Fi (also referred to as “NDL Group” in Abraham), according to Spec disclosure (see Spec p.6, l.12-14 “At this point, the Wi-Fi device A, the Wi-Fi device B, and the Wi-Fi device C have achieved joining a same mesh network upon power up, and may establish communication between each other.). “A Wi-Fi network” is interpreted by the Examiner as a network that uses known Wi-Fi technology e.g. MAC Addressing), wherein the method comprises the steps of: 
providing an address definition in a MAC layer data structure comprising a target destination address and a group address of a first Wi-Fi device (Abraham: Fig. 4, [25]-[27], [56], [0059], teaches generating, by an initiator device (i.e. a first wi-fi device), addresses of MAC layer MPDU comprising a recipient (i.e. target destination) address in the address 1 field 406, and a group address in the address 3 field 410),  and
forming a Wi-Fi network from a subset of the plurality of... Wi-Fi devices in a same frequency band and having a same group address, wherein the first Wi-Fi device belongs to the subset of the plurality of... Wi- Fi devices in a same frequency band and having a same group address (Abraham: [29], teaching WiFi devices forming the mesh network uses a common address associated with the group and a common communication channel i.e. a same frequency band, for communication within the group, [26]-[27] teaches an initiator device (i.e. a first device) of the group of Wi-Fi devices), and 
wherein the step of forming a Wi-Fi network from a subset of the plurality of ... Wi-Fi devices in a same frequency band and having a same group address comprises: 
the first Wi-Fi device from the subset of the plurality of ... Wi-Fi devices broadcasting the address definition to other Wi-Fi devices from the subset of the plurality of ... Wi-Fi devices (Abraham: Fig. 5; [26]-[29], [66], [67], teaches that an initiator device (i.e. a first device) of the group creates group MAC address and transmits a message comprising the group MAC address to other wireless devices. “broadcasting the address definition” is interpreted, in light of the specification, as broadcasting the group address of the group).
Abraham does not expressly teach, “unconnected Wi-Fi devices”, each of the other Wi-Fi devices from the subset of the plurality of unconnected Wi-Fi devices that has received the address definition from the first Wi-Fi device setting its own group address to be the group address of the first Wi-Fi device, such that the subset of the plurality of unconnected Wi-Fi devices joined the Wi-Fi network without connection establishing procedures and are allowed to establish Wi-Fi communication with each other, and wherein the first Wi-Fi device obtains information of all other Wi-Fi devices in the Wi-Fi network via broadcast, the information includes MAC addresses of all other Wi-Fi devices in the Wi-Fi network, and wherein any Wi-Fi devices in the Wi-Fi network is in a peer role, and there is no substantial connection relationship among Wi-Fi devices in the Wi-Fi network.
However, in the same field of endeavor, Patil teaches, “unconnected Wi-Fi devices” (Patil: [88] “It should be noted that the wireless communication system 100 may not have a central AP (e.g., AP 104), but rather may function as a peer-to-peer network between the STAs.”. “unconnected Wi-Fi devices” is interpreted, in light of the specification, wi-fi devices are peer-to-peer devices in an “ad hoc” network that do not perform standard wi-fi communication controlled by an Access Point (AP)),
each of the other Wi-Fi devices from the subset of the plurality of unconnected Wi-Fi devices that has received the address definition from the first Wi-Fi device setting its own group address to be the group address of the first Wi-Fi device, such that the subset of the plurality of unconnected Wi-Fi devices joined the Wi-Fi network without connection establishing procedures and are allowed to establish Wi-Fi communication with each other (Patil: Fig. 40B, STA 4060; [327]-[328], teaching a Wi-Fi device 4060, not currently part of the NAN cluster of multicast group 4050, can join the group using broadcasted multicast ID (i.e. group address). It is obvious that Wi-Fi device 4060 will need to set the group address to be able to use it for joining the group. As the device is joining a NAN (Neighbor Aware Network) cluster forming a P2P Group, there is no Wi-Fi related connection establishing procedure such as between an AP and a client, according to the Spec disclosure (see Spec p.5, l.21-23 “Thus, it is realized that Wi-Fi devices do not need to subject to connection establishing procedures to complete the establishment of a Wi-Fi network"). Moreover, as devices are associated with a service within the NAN, it implies that devices are communicating with each other), and 
wherein any Wi-Fi devices in the Wi-Fi network is in a peer role, and there is no substantial connection relationship among Wi-Fi devices in the Wi-Fi network (Patil: [88], teaches a peer to peer network without a central AP, and members join the peer-to-peer network as needed. Expression “no substantial connection relationship” is interpreted by the Examiner, in light of the specification, as a case where a device joins and leaves the peer-to-peer network (i.e. the Wi-Fi network) at will).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s method to include that a Wi-Fi device which is not in the same Wi-Fi network joining the same Wi-Fi network by setting a group address thereof to the same group address without communicating with a Wi-Fi Access Point, and the devices has peer role.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL) to achieve a wireless network architecture of dynamic ad hoc topology (Patil: [0003], [0006]).
Abraham and Patil do not expressly teach, wherein the first Wi-Fi device obtains information of all other Wi-Fi devices in the Wi-Fi network via broadcast, the information includes MAC addresses of all other Wi-Fi devices in the Wi-Fi network.
However, in the same field of endeavor, Baker teaches, wherein the first Wi-Fi device obtains information of all other Wi-Fi devices in the Wi-Fi network ..., the information includes MAC addresses of all other Wi-Fi devices in the Wi-Fi network (Baker: [36], [40] teaches that the group owner (i.e. the first Wi-Fi device) obtains MAC addresses of other group members in a peer-to-peer network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham and Patil’s method to include that the first Wi-Fi device obtains information of all other Wi-Fi devices in the Wi-Fi network via broadcast, the information includes MAC addresses of all other Wi-Fi devices in the Wi-Fi network.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a peer-to-peer NAN network with a secured NAN data path (NDP) (Baker: Abstract).
Abraham, Patil and Baker do not expressly teach, obtaining MAC address via broadcast.
However, in the same field of endeavor, Gupta teaches, obtaining MAC address via broadcast (Gupta: [69], teaches learning receiver MAC address from broadcast channel in mobile ad hoc network (MANET). Examiner also notes that it is a common procedure in wireless to broadcast addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham, Patil and Baker’s method to include obtaining MAC address via broadcast.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a mobile ad hoc network (MANET) where nodes are mobile, and there is no existing network infrastructure, to extend the coverage of wireless LAN (Gupta: [25]-[26).

Regarding claim 2, Abraham, in view of Patil, Baker and Gupta, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein the address definition in MAC layer further comprises a source address of the Wi-Fi device (Abraham: Fig. 4, [0059] “The communication 400 may comprise or otherwise be a portion of an 802.11 MPDU...Notably,... the address 2 field 408 may comprise the MAC address of the STA that is transmitting, broadcasting, or multicasting the communication 400 ...).
Regarding claim 3, Abraham, in view of Patil, Baker and Gupta, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein the Wi-Fi device operates in a Station/Client mode, and communicates in a MAC layer connectionless mode (Abraham: [0025] “Thus, forming NDL groups and providing a method of data transfer among the devices of the NDL group may provide simple and secure communications within NDL groups, especially when STAs are participants of more than one NDL group. This may require the generation of a MAC address for each NDL group.”, teach WiFi device operates in STA mode and provides simple communication with a MAC address).
Regarding claim 4, Abraham, in view of Patil, Baker and Gupta, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein a topology of the Wi-Fi network comprises: star structure, ring structure, bus structure, distributed structure, tree structure, or mesh structure (Abraham: [0025] “The STAs within a mesh network may wish to form NDL groups in order to communicate with each other in a simple and secure manner.”).
Regarding claim 5, Abraham, in view of Patil, Baker and Gupta, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein a frame body of the MAC layer data structure is application data (Abraham: [0052], [0059] Further, the frame body 414 may comprise data that is intended for the STA indicated by the address 1 field 406, and the data may encrypted, teaching service or application data that is carried in the frame body).
Regarding claims 6, 10, 11, 12 and 13, Abraham, in view of Patil, Baker and Gupta, teaches a Wi-Fi network (Abraham: Fig. 3, Fig. 5) established through the method for establishing a Wi-Fi network according to claim 1, 2, 3, 4 and 5 (See the rejection of claims 1, 2, 3, 4 and 5).
Abraham further teaches, wherein the network comprises any number of Wi-Fi devices, wherein the Wi-Fi devices are in direct communication, or in indirect communication through other Wi-Fi device, and the Wi-Fi devices in the network have the same frequency band and the same group address (Abraham: [0025], [0029]).
Regarding claims 7, 14, 15, 16 and 17 Abraham, in view of Patil, Baker and Gupta, teaches a data transmission method for a Wi-Fi network (Abraham: Fig. 6, 640), wherein the data transmission method comprises: establishing, by a plurality of Wi-Fi devices, a Wi-Fi network through the method for establishing a Wi-Fi network according to claim 1, 2, 3, 4 and 5 (See the rejection of claims 1, 2, 3, 4 and 5).
Abraham further teaches, a data transmission method for a Wi-Fi network, wherein the data transmission method comprises: performing, by a data transmitting device in the Wi-Fi devices, data transmission to a data receiving device in a unicast, groupcast, or broadcast mode (Abraham: [0055] This group key may be used by the mobile devices within the NDL group 172, 174, 176 to encrypt a portion of the communications that are broadcast or multicast to other members of the NDL group 172, 174, 176).
Regarding claim 8, Abraham, in view of Patil, Baker and Gupta, teaches the data transmission method for a Wi-Fi network, as outlined in the rejection of claim 7.
Abraham further teaches, wherein the data transmitting device and the data receiving device in the Wi-Fi network are directly communicatively connected (Abraham: [0025]),
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the data receiving device, and the group address, 
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, 
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address (Abraham: [0059] Notably, the address 1 field 406 may comprise the MAC address of the STA or NDL group that is the intended recipient of the communication 400, the address 2 field 408 may comprise the MAC address of the STA that is transmitting, broadcasting, or multicasting the communication 400 ..., and the address 3 field 410 may comprise the NDL group MAC address, ..., teaching address 1 field will have address of the intended recipient, and the intended recipient can be an individual, multicast or broadcast address based on the transmission mode of the transmitting device).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham, in view of Patil, Baker and Gupta, and further in view of SEOK Yongho (US 20150381676), hereinafter SEOK.
Regarding claim 9, Abraham, in view of Patil, Baker and Gupta, teaches the data transmission method for a Wi-Fi network, as outlined in the rejection of claim 7.
Abraham does not expressly teach, wherein the data transmitting device and the data receiving device in the Wi-Fi network are in indirect communication via a relay device,
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the relay device, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the MAC address of the data receiving device, and the group address, 
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the groupcast address, and the group address, 
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the broadcast address, and the group address.
However, in the same field of endeavor, SEOK teaches, wherein the data transmitting device and the data receiving device in the Wi-Fi network are in indirect communication via a relay device (SEOK: Figs. 16, 17 and 18),
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the relay device, and the group address (SEOK: [0211] the STA may unicast the multicast/broadcast frame to the relay STA. In the multicast/broadcast frame unicast by the STA to the relay STA, the A1 field may be set to the MAC address of the relay STA, the A2 field may be set to the MAC address of the STA serving as the source of the multicast/broadcast frame, and the A3 field may be set to a multicast/broadcast MAC address (i.e., group address) corresponding to a destination address), a header of the frame body contains the MAC address of the data receiving device (SEOK: [0176]-[0178], [179]  For example, the DA field of the A-MSDU subframe field may be set to a destination address (DA) value of the corresponding MSDU), the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the MAC address of the data receiving device, and the group address, (SEOK: [0217] ...a frame transmitted to the root AP by the relay STA... In this case, the A1 field (i.e., RA field) of the frame may be set to the MAC address of the root AP, the A2 field (i.e., TA field) of the frame may be set to the MAC address of the relay STA, the A3 field (i.e., DA field) of the frame may be set to the multicast/broadcast MAC address (i.e., group address) of a multicast/broadcast frame that the STA transmits...).
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the groupcast address, and the group address  (SEOK: [0179], [0211]-[0217]),
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the broadcast address, and the group address (SEOK: [0179], [0211]-[0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil, Baker and Gupta’s method to include a MAC address format in relay based Wi-Fi network.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for lowering complexity of a protocol for supporting a relay in a WLAN system and allowing the relay to correctly and efficiently operate (SEOK: [0006]).

Response to Arguments
Applicant’s arguments filed on 02/25/2022, with respect to the rejection of independent claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner would like to point out to the Applicant that the claimed invention is a well established “ad hoc peer-to-peer network” (NAN, Wi-Fi Direct MANET etc.) formed by Wi-Fi devices in unconnected state, without an Access Point of traditional Wi-Fi network, and request the applicant to review the new references in PTO-892.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 ALANEN, US 20180124670, INDICATING CHANNEL USAGE IN WIRELESS NETWORK.
GEORGESCU, US20140233458, AUTOMATIC AD-HOC NETWORK OF MOBILE DEVICES.
Milne, US20160019788, VEHICLE AD HOC NETWORK (VANET).
Shalunov, US20170070841, APP DISTRIBUTION OVER THE AIR.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472